     Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 1 of 43




   Baltimore Police Department
Report on Misconduct Investigations
        Fourth Quarter 2019
                Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 2 of 43


                          Table of contents

1. Introduction And Executive Summary                                                                    3
 1.1. Understanding The Data                                                                             4
 1.3. Understanding The Data                                                                             6
 1.4. Relevant Policies And Protocols                                                                    6
2. Complaints Received                                                                                   7
 2.1. Section Introduction                                                                               7
 2.2. All Complaints                                                                                     8
 2.3. External Complaints                                                                               13
 2.4. Internal Complaints                                                                               18
3. Processing Times                                                                                     24
 3.1. Section Introduction                                                                              24
 3.2. Days From Notification Of The Department To Investigation Completed                               25
 3.3. Days From Charges Imposed To Final Disposition                                                    25
4. Outcomes Of Investigations                                                                           26
 4.1. Section Introduction                                                                              26
 4.2. Investigative Findings                                                                            26
 4.3. Case Dispositions                                                                                 32
 4.4. Sustained Allegations                                                                             33
 4.5. Disciplinary Actions                                                                              37
5. Respondents With Numerous Complaints                                                                 40
 5.1. Section Introduction                                                                              40
 5.2. Serious Misconduct Cases And Allegations                                                          41
 5.3. Biased Policing Allegations                                                                       41
 5.4. Excessive Force And Unlawful Stops, Searches, And Arrests Allegations                             41
 5.5. Interference With Constitutionally Protected Expression Allegations                               42
 5.6. Criminal Misconduct Allegations                                                                   42



       Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 2
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 3 of 43




   1. Introduction and Executive Summary

The Baltimore Police Department (BPD) is committed to improving community trust, building legitimacy,
and identifying misconduct by conducting timely, thorough, and unbiased investigations of misconduct
allegations. One way to effectively accomplish these goals is to frequently collect and critically analyze
complaint data to identify patterns. This review can help inform the Department on officer conduct,
policies, training, and the disciplinary process. As the trends are examined, the data will also be used to
improve accountability when misconduct allegations are sustained. Ultimately, the data in these reports
will guide the development of the Department’s Early Intervention System (EIS).

This quarterly report covers the time period of October 1, 2019 to December 31, 2019 (Q4 2019). This
report, and the subsequent reports, will focus on five main areas: complainant and respondent (officer)
demographics; type of complaints; the investigative process; the outcome or disposition of each
investigation; and a review of respondents with more than two or three allegations of certain types of
allegations. However, as this is the first report, not much can be gleaned from only one quarter worth of
data as the intent is to identify trends over time.

In addition to the small time frame of available data for analysis, the Public Integrity Bureau (PIB), which
is tasked with investigating allegations of misconduct, underwent important changes at the beginning of
2020 to improve the intake of complaints, including the prioritization of complaints through the creation
of a minor violation squad and a serious violation squad, and a reallocation of resources to speed up
investigations without sacrificing quality. These changes, which occurred after the reporting period, did
not impact the data in this report, but will documented in later reports.

The Department also identified areas that require improvement in order to gather additional valuable
data. For example, more documentation is needed on the initial nature of the officer/citizen contact
that lead to the investigation. Another area for improvement is the ability to easily capture (using a
data field as opposed to a narrative) whether a complainant in a case experienced an act of misconduct
themselves or was a third-party witness. A data field should also be created to easily pull information on
officers charged criminally and the nature of the charge. The Department has reached out to the software
vendor that produces the case management system for internal investigations to see if creating these

         Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 3
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 4 of 43

customizable fields is possible.

Also, as additional reports are produced, the formatting of the report may change over time to highlight
developing trends and provide clarity to patterns. Items such as visual aids and graphics could be used in
later renditions to ease with the review of the analysis as more data becomes available.

Overall, this report provides some key numbers for Q4 2019 which are described in more detail in the
body of the report:

   Total number of allegations: 651 total received in Q4 2019 with the most identified as Neglect
   of Duty (189) followed by Other Misconduct (160) which includes allegations such as failure to
   complete training and failure to operate the body-worn camera (BWC) as required.
   Total CRB-eligible allegations: 93
   Total number of respondents: 389 with the most from the Western District (42) followed by the
   Eastern District (41).
   Rank of Respondents: A majorty of the respondents held the rank of “Officer” with 311.

                            1.1. Understanding the data
Consent Decree Paragraph 402 (¶402) calls for the BPD to “produce a quarterly public report on misconduct
investigations.” The reference point of this report is the fourth quarter of 2019 (Q4 2019).

The BPD’s Public Integrity Bureau (PIB) uses IAPro, a software platform, to manage and track internal
affairs investigations.

When this report refers to “complaints”, it means any allegation of misconduct committed by any BPD
member that is received from the public (external) or from another BPD employee (internal). Furthermore,
complaints can include multiple allegations, which may allege different types of wrongdoing related to the
same complaint or incident.

When PIB receives a complaint, a PIB detective creates a casefile in IAPro. The detective assigns that case a
tracking number (a PIB number) and uploads a copy of the original complaint (often a filled-out complaint
form, although complaints also come in the form of letters, emails, phone calls, and other documentary
formats). The detective then analyzes the complaint, generates discrete data based on its contents, and
enters that data into the IAPro casefile via defined fields. As new data is acquired through the course of
the investigation, the casefile is continuously updated.

The data which is stored in fields is not the only relevant data for the management of a case, but it is the
most readily analyzable data, because it can be exported for analysis. Most of the time, when BPD is not
able to provide the data called for in part of ¶402, it is because of how that data is stored (i.e., not as an
exportable field). In some instances, BPD does not currently collect that data. In each section of the report
there is a subsection on opportunities for improvement which explains the reason why a particular kind
of data is not reported here. BPD is actively improving its case data recording methods to ensure that, as
soon as possible, it will be able to document and report all of the data required by the Consent Decree.



         Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 4
                      Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 5 of 43

                  1.2. stages of a misconduct investigation
The misconduct cases analyzed for this report are at various stages in the investigative process. Every
misconduct complaint received by the Public Integrity Bureau (PIB) will pass through the following stages:


                  1. PIB receives a complaint               2. This complaint forms the basis         3. PIB Intake creates a digital
                  accusing a BPD member (the                of a case, which is assigned a case       casebook in IAPro.
                  respondent) of misconduct.                number.
     1.2.1
   Intake


                                                                                                      3. If, during the course of the
                                                            2. PIB Intake classifies the
                  1. PIB Intake examines the                                                          investigation, a PIB detective
                                                            allegations of the case based
                  complaint to determine which                                                        uncovers additional possible
                                                            solely on the narrative of the
                  allegations are contained within it.                                                misconduct, then the PIB detective
                                                            complainant.
    1.2.2                                                                                             adds these allegations to the case.
Classification




                                                                                2. If conflicts of interest emerge during the
                  1. PIB assigns the case to an investigator, who affirms       investigation, then a PIB supervisor reassigns the case
                  they do not have any conflicts of interest.                   to a different investigator.
     1.2.3
 Assignment

                                                2. There are four possible findings for any
                                                allegation:                                       3. A finding of “sustained” or
                                                                                                  “exonerated” require a “preponderance
                  1. The investigation          Sustained: The conduct did occur and was          of the evidence” standard of proof,
                  is completed when             a violation of BPD policy.                        meaning the finding is more likely
                  the investigator has          Not Sustained: BPD cannot determine               true than not true. A finding of
                  collected enough              whether misconduct occurred.                      “unfounded” requires a “clear and
                  evidence to determine
                                                Unfounded: The conduct did not occur or           convincing” standard of proof, meaning
    1.2.4         a finding for each
                                                was not the act of the respondent.                the evidence is “certain, plain to the
Investigation     allegation in the case.                                                         understanding, and unambiguous,” and
                                                Exonerated: The conduct occurred, but it          convincing.
                                                was not a violation of BPD policy.

                                                                                                                4. If any allegation is
                  1. The PIB supervisor              2. The PIB supervisor      3. If no allegations are        sustained, a charging
                  reviews the case                   passes the case up         sustained, the case will        document is drafted
                  for thoroughness,                  the PIB chain of           be given a finding of not       by Legal Affairs and
                  completeness, timeliness           command, with each         sustained, unfounded or         the case and charges
                  and that the required              level of command           exonerated, and the case        are presented to the
    1.2.5         standard of proof is met to        reviewing the findings     is closed.                      Disciplinary Review
   Review         justify each finding.              for each allegation.                                       Committee (DRC).

                                                                       3. Discipline is imposed when:
                                            2. The DRC issues          • Respondent accepts the recommended discipline, or
                                            a disciplinary             • Respondent, through counsel, negotiates agreed
                  1. The DRC reviews        recommendation                 discipline with the Department that is less severe than the
                  the findings for each     based on the                   recommended discipline, or
                  case that includes a      Disciplinary Matrix,       • Respondent elects a hearing on the allegations, and the
                  sustained allegation.     the circumstances              hearing board concludes that the respondent committed
    1.2.6                                   of the case, and the
 discipline                                                                the alleged misconduct. The Police Commissioner reviews
                                            respondent’s history.          the decision and may increase or approve the final
                                                                           discipline recommended by the hearing board.


             Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019                      |    pg 5
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 6 of 43

                            1.3. Understanding the Data
For data which is only contained in a single section of the report, information on how this data was
obtained is included in the methodology subsection for that section. The following kinds of data were
used in several sections of this report:

1.3.1 Race and ethnicity
The racial categories “Hispanic” and “Asian American,” throughout this report, are composites of a variety
of racial categories for respondents and complainants, which are recorded in IAPro.

BPD does not record information in IAPro, either for BPD employees or for civilians, on Hispanic “ethnicity”
as separate from “race.”

1.3.2. Allegations and policies
Names for allegations and policies are standardized to accord with current usage under the PIB Classification
Protocol.

CRB-eligible allegations (as defined in Baltimore City Public Local Laws § 16-41 to § 16-54) are (1) abusive
language, (2) excessive force, (3) false arrest, (4) false imprisonment, and (5) harassment.

A serious misconduct allegation is defined (per the PIB Classification Protocol) as misconduct that, if
sustained, may result in discipline of suspension without pay, demotion, or termination, which includes,
but is not limited to, the following: (1) any CRB-eligible allegation, (2) discriminatory policing, (3) domestic
violence, (4) failure to supervise, (5) false statement, (6) planting evidence, (7) retaliation, or (8) sexual
misconduct.

1.3.3. Respondents and complainants
When an individual appears as a complainant or respondent in more than one case, that individual is
counted separately for each incident. Any count of respondents and complainants therefore could include
duplicate individuals. The section on respondents with numerous allegations is an exception; in that
section, counts of respondents exclude duplicate individuals.

When data is reported as a count of cases or allegations, a case or allegation is counted once per respondent
in that case (e.g., a case with two respondents is counted as two cases). Any count of cases or allegations
therefore includes duplicate cases or allegations.

                   1.4. Relevant policies and protocols
PIB Internal Operations & Training Manual (Draft September 2020)
Policy 302, Rules and Regulations (Aug. 26, 2017)
Policy 306, Complaint Intake and Classification Process (Dec. 28, 2018)
Policy 308, General Disciplinary Process (Sep. 13, 2017)
Policy 310, Disciplinary/Failure to Appear and Traffic Matrix (Oct. 25, 2017)
Policy 321, Expedited Resolution of Minor Misconduct (Draft, Sep. 11, 2019)


         Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 6
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 7 of 43




                      2. Complaints Received

                               2.1. Section introduction
2.1.1. Consent Decree ¶402(a)–(b)
This section provides summary statistics on complaints received in Q4 2019, covering the elements
required by ¶402(a)–(b):

         a. Aggregate data on complaints received from the public, broken down by district; rank of
            principal(s); nature of contact (traffic stop, pedestrian stop, call for service, etc.); nature
            of allegation (rudeness, bias-based policing, etc.); complainants’ demographic information
            (age, gender, race, ethnicity, etc.); complaints received from anonymous or third parties; and
            principals’ demographic information;

         b. Aggregate data on internally-generated misconduct allegations, broken down by similar
            categories as those for civilian complaints;

2.1.2. Methodology
Under nature of contact, call for service means the respondent was responding to a call from a member
of the public when they interacted with the complainant, and warrant service means the respondent
interacted with the complainant while serving a warrant. A call for service or warrant service contact does
not mean that the complainant was the individual implicated/suspected by the call for service or that the
individual had an open warrant. On view means the respondent was not responding to a call but rather
interacted with the complainant in the regular course of their duties (e.g., while on patrol).

A case is considered to have an anonymous complainant when the complainant did not provide their last
name or if their name was recorded as “unknown,” “anonymous,” etc.




         Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 7
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 8 of 43

                                    2.2. All complaints
This section includes data from all complaints received date in Q4 2019, which includes both external and
internal complaints.

  • Total number of allegations: 651 total received in Q4 2019 with the most identified as Neglect
    of Duty (189) followed by Other Misconduct (160) which includes allegations such as failure to
    complete training and failure to operate the body-worn camera (BWC) as required.
  • Total CRB eligible allegations: 93
  • Total number of respondents: 389 with the most from the Western District (42) followed by the
    Eastern District (41).
  • Rank of Respondents: A majorty of the respondents held the rank of “Officer” with 311.

2.2.1. District of respondent
                                     2.2.1.1. Total by District/Unit

               District                                            Respondents
               Central District                                         22
               Eastern District                                         41
               Northeast District                                       12
               Northern District                                        36
               Northwest District                                       33
               Southeast District                                       25
               Southern District                                        29
               Southwest District                                       19
               Western District                                         42
               Specialized units                                       130
               Total                                                   389

                                 2.2.1.2. Specialized Units by Bureau

     Bureau                                                                 Respondents
     Operations Bureau: Criminal Investigations                                    85
     Administrative Bureau                                                         30
     Public Integrity Bureau                                                        8
     Operations Bureau: Chief of Patrol (other)                                    259
     Compliance Bureau                                                              6
     Total                                                                         389



         Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 8
                   Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 9 of 43

2.2.2. Rank of Respondent

           Rank                                                     Respondents
           Police Cadet                                                  0
           Police Officer Trainee                                        3
           Police Officer                                               311
           Police Sergeant                                               37
           Police Lieutenant                                             6
           Civilian                                                      8
           Total                                                        365
 Some rank information is not available in the HR system, and therefore BPD cannot automatically pull
                                    the rank of every respondent.


2.2.3. Nature of Contact

           Nature of contact                                             Cases
           Call for Service                                                 4
           Car Stop                                                         0
           On View                                                          8
           Warrant Service                                                  2
           Total                                                            14
                               Others did not have nature of contact listed.


2.2.4. Nature of allegations
                                       2.2.4.1. Total Allegations

   Nature of allegation                                                     Allegations
   Neglect of Duty                                                              189
   Conduct Unbecoming a Police Officer/Employee                                 131
   CRB-eligible allegations                                                      93
   Criminal misconduct                                                           36
   Other serious misconduct                                                      42
   Other misconduct                                                             160
   Total                                                                        651


        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 9
         Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 10 of 43

                           2.2.4.2. CRB-eligible Allegations

   Nature of allegation                                      Allegations
   Excessive Force                                                  37
   False Arrest                                                     27
   Harassment                                                       16
   False Imprisonment                                               10
   Abusive or Discriminatory Language                                5
   Total                                                            96

                      2.2.4.3. Criminal Misconduct Allegations

   Nature of allegation                                      Allegations
   Misdemeanor (other)                                              23
   Theft Related                                                     4
   Planting Evidence                                                 4
   Sexual Misconduct                                                 2
   Domestic Violence                                                 1
   Driving Under the Influence (DUI)                                 1
   Felony (other)                                                    1
   Total                                                            36

                  2.2.4.4. Other Serious Misconduct Allegations

   Nature of allegation                                      Allegations
   False Statement/Untruthfulness                                   22
   Failure to Supervise                                             10
   Retaliation                                                       6
   Discriminatory Policing                                           4
   Total                                                            42



Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 10
           Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 11 of 43

                                 2.2.4.5. Other Allegations

Nature of allegation                                                             Allegations
Failure to Attend and Complete Required Training                                 20

Inappropriate Workplace Conduct                                                  18

Discourtesy                                                                      17

Failure to Operate BWC as Required                                               16

Improper Stop                                                                    12

Inappropriate Comment and/or Gesture                                             11

Abuse of Discretion/Authority                                                    10

Absent Without Leave (AWOL)                                                      7

Failure to Appear in Court (FTA)                                                 7

Improper Search                                                                  8

Insubordination                                                                  7

Domestic Incident                                                                7

Unsafe Operation of Departmental Vehicle                                         4

Computer/Email/Internet Misuse                                                   3

Respondent in Civil Protective Order                                             4

Inappropriate Association                                                        3

Negligent Use/Handling/Storage of Firearms                                       2

Failure to Intervene                                                             1

Failure to Report Use of Force                                                   1

Interfering with a Person's Right to Observe or Record Law
                                                                                 1
Enforcement Activities

Secondary Employment Violation                                                   1

Total                                                                            160


  Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 11
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 12 of 43

2.2.5. Demographics of Complainant
                                              2.2.5.1. Age

         Age                                                      Complainants
         <20                                                           4
         20-29                                                         45
         30-39                                                         78
         40-49                                                         29
         50-59                                                         23
         ≥60                                                           10
         Grand Total                                                  189

                                           2.2.5.2. Gender

         Gender                                                   Complainants
         Female                                                        99
         Male                                                          82
         Total                                                        181

                                             2.2.5.3. Race

         Race                                                     Complainants
         African American                                              92
         Hispanic                                                      2
         White                                                         27
         Total                                                        121

2.2.6. Demographics of Respondent
                                              2.2.6.1. Age
         Age                                                      Respondents
         <20                                                           1
         20-29                                                         76
         30-39                                                        134
         40-49                                                        108
         50-59                                                         68
         ≥60                                                           5
         Total                                                        392

      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 12
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 13 of 43

                                             2.2.6.2. Gender

           Gender                                                   Respondents
           Female                                                        64
           Male                                                         326
           Total                                                        390

                                               2.2.6.3. Race

           Race                                                     Respondents
           African American                                             199
           Asian American                                                3
           Hispanic                                                      37
           White                                                        141
           Total                                                        380

                              2.3. External complaints
This section details the data related to External Complaints received in Q4 2019. In sum:
  • Total number of complaints: 157 from a total of 173 Complainants.
  • Total number of allegations: 369 (a complaint can have more than one allegation) with the most
      common allegation of Neglect of Duty (105)
  • Total number of respondents: 171
  • Most Complaints: Western District with 20
  • Least Number of Complaints: Compliance Bureau with zero
  • CRB-Eligible Allegations: 89

2.3.1. District of respondents
                                     2.3.1.1. Total by District/Unit

           District                                                 Respondents
           Central District                                                 15
           Eastern District                                                 18
           Northeast District                                                9
           Northern District                                                19
           Northwest District                                               19


        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 13
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 14 of 43

         Southeast District                                                8
         Southern District                                                13
         Southwest District                                                6
         Western District                                                 20
         Specialized units                                                44
         Total                                                            171

                               2.3.1.2. Specialized Units by Bureau

          Bureau                                                            Respondents
          Operations Bureau: Criminal Investigations                                33
          Administrative Bureau                                                      9
          Compliance Bureau                                                          0
          Operations Bureau: Chief of Patrol (other)                                 2
          Total                                                                     44

2.3.2. Rank of Respondents

         Rank                                                     Respondents
         Police Officer Trainee                                            1
         Police Officer                                                   149
         Police Sergeant                                                  18
         Police Lieutenant                                                 3
         Total                                                            171

2.3.3. Nature of Contact

         Nature of contact                                        Cases
         Call for Service                                            4
         Traffic Stop                                                2
         On View                                                     3
         Warrant Service                                             1
         Total                                                      10
                          All others have no nature of contact listed.


      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 14
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 15 of 43

2.3.4. Nature of allegations
                                      2.3.4.1. Total Allegations

         Nature of allegation                                               Allegations
         Neglect of Duty                                                           105
         Conduct Unbecoming a Police Officer/Employee                               79
         CRB-eligible allegations                                                   89
         Criminal misconduct                                                        27
         Other serious misconduct                                                   16
         Other misconduct                                                           69
         Total                                                                     385

                                 2.3.4.2. CRB-eligible Allegations

         Nature of allegation                                      Allegations
         Excessive Force                                                  33
         False Arrest                                                     26
         Harassment                                                       15
         False Imprisonment                                               10
         Abusive or Discriminatory Language                                5
         Total                                                            89

                            2.3.4.3. Criminal Misconduct Allegations

         Nature of allegation                                      Allegations
         Misdemeanor (other)                                            14
         Planting Evidence                                              4
         Theft Related                                                  4
         Sexual Misconduct                                              2
         Domestic Violence                                              1
         Driving Under the Influence (DUI)                              1
         Felony (other)                                                 1
         Total                                                          27

      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 15
          Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 16 of 43

                  2.3.4.4. Other Serious Misconduct Allegations

   Nature of allegation                                      Allegations
   False Statement/Untruthfulness                                   11
   Discriminatory Policing                                           4
   Failure to Supervise                                              0
   Retaliation                                                       1
   Total                                                            16

                               2.3.4.5. Other Allegations

  Nature of allegation                                                     Allegations
  Discourtesy                                                                     16

  Improper Stop                                                                   12

  Abuse of Discretion/Authority                                                    7

  Improper Search                                                                  8

  Domestic Incident                                                                5

  Failure to Operate BWC as Required                                               6

  Unsafe Operation of Departmental Vehicle                                         4

  Inappropriate Comment and/or Gesture                                             3

  Respondent in Civil Protective Order                                             4

  Computer/Email/Internet Misuse                                                   2

  Failure to Intervene                                                             1

  Failure to Report Use of Force                                                   1

  Interfering with a Person's Right to Observe or Record Law
                                                                                   0
  Enforcement Activities

  Total                                                                           69



Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 16
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 17 of 43

2.3.5. Demographics of complainants
                                              2.3.5.1. Age

         Age                                                    Complainants
         <20                                                          2
         20-29                                                       26
         30-39                                                       34
         40-49                                                       15
         50-59                                                       16
         ≥60                                                          7
         Total                                                       100
                                     Others did not have age listed.

                                           2.3.5.2. Gender

         Gender                                                Complainants
         Female                                                       96
         Male                                                         79
         Total                                                        175
                                   Others did not have gender listed.

                                             2.3.5.3. Race

         Race                                                     Complainants
         African American                                                 89
         Hispanic                                                          2
         White                                                            25
         Total                                                            116
                                    Others did not have race listed.

2.3.6. Anonymity of Complainants

         Anonymity                                                                  Cases
         Complainant(s) filed anonymously                                              4
         Complainant(s) did not file anonymously                                      187
         Total                                                                        191


      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 17
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 18 of 43

2.3.7. Demographics of respondents
                                                2.3.7.1. Age

            Age                                                     Respondents
            20-29                                                           37
            30-39                                                           63
            40-49                                                           46
            50-59                                                           23
            ≥60                                                              2
            Total                                                           171

                                             2.3.7.2. Gender

            Gender                                                  Respondents
            Female                                                       19
            Male                                                        152
            Total                                                       171

                                               2.3.7.3. Race

            Race                                                  Respondents
            African American                                           80
            Asian American                                              1
            Hispanic                                                   15
            White                                                      70
            Total                                                      166
                                      Others did not have race listed.

                              2.4. Internal complaints
This section details the data related to Internal Complaints received in Q4 2019. In sum:

  •   Total number of complaintants:153
  •   Total number of allegations: 245 with the most common allegation being Neglect of Duty with 86
  •   Total number of respondents: 129
  •   Most Complaints: Administrative Bureau with 23
  •   Least Number of Complaints: Compliance Bureau with zero
  •   CRB-Eligible Allegations: 4

        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 18
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 19 of 43

2.4.1. District of respondents
                                      2.4.1.1. Total by District

          District                                                Respondents
          Central District                                             7
          Eastern District                                             17
          Northeast District                                           2
          Northern District                                            5
          Northwest District                                           6
          Southeast District                                           11
          Southern District                                            10
          Southwest District                                           9
          Western District                                             15
          Specialized units                                            47
          Total                                                       129

                               2.4.1.2. Specialized Units by Bureau

       Bureau                                                                 Respondents
       Administrative Bureau                                                       23
       Operations Bureau: Criminal Investigations                                  17
       Compliance Bureau                                                           0
       Operations Bureau: Chief of Patrol (other)                                  3
       Public Integrity Bureau                                                     4
       Total                                                                       47

2.4.2. Rank of Respondents

          Rank                                                    Respondents
          Police Cadet                                                 1
          Police Officer Trainee                                       2
          Police Officer                                               97
          Police Sergeant                                              21
          Police Lieutenant                                            3
          Civilian                                                     5
          Total                                                       129


      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 19
                Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 20 of 43

2.4.3. Nature of Contact

         Nature of contact                                               Cases
         On View                                                           1
         Total                                                             1


2.4.4. Nature of allegations
                                      2.4.4.1. Total Allegations

        Nature of allegation                                                   Allegations

        Neglect of Duty                                                             86

        Conduct Unbecoming a Police Officer/Employee                                38

        CRB-eligible allegations                                                     4

        Criminal misconduct                                                          3

        Other serious misconduct                                                    19

        Other misconduct                                                            95

        Total                                                                       245

                                 2.4.4.2. CRB-eligible Allegations

         Nature of allegation                                      Allegations
         Excessive Force                                                   3
         Harassment                                                        1
         Abuse of Discretion/Authority                                     0
         Total                                                             4

                            2.4.4.3. Criminal Misconduct Allegations

         Nature of allegation                                      Allegations
         Misdemeanor (other)                                            3
         Total                                                          3



      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 20
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 21 of 43

                          2.4.4.4. Other Serious Misconduct Allegations

           Nature of allegation                                      Allegations
           Failure to Supervise                                              9
           False Statement/Untruthfulness                                    5
           Retaliation                                                       5
           Total                                                            19

                                       2.4.4.5. Other Allegations

Nature of allegation                                                                    Allegations
Failure to Attend and Complete Required Training                                                   20
Inappropriate Workplace Conduct                                                                    18
Failure to Operate BWC as Required                                                                 11
Absent Without Leave (AWOL)                                                                        7
Inappropriate Comment and/or Gesture                                                               8
Failure to Appear in Court (FTA)                                                                   7
Insubordination                                                                                    7
Negligent Use/Handling/Storage of Firearms                                                         2
Computer/Email/Internet Misuse                                                                     1
Discourtesy                                                                                        1
Domestic Incident                                                                                  2
Secondary Employment Violation                                                                     1
Unsafe Operation of Departmental Vehicle                                                           1
Workplace Harassment                                                                               3
                                                                                                   4
Abuse, Discretion/Authority                                                                        2
Total                                                                                              95




        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |       pg 21
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 22 of 43

2.4.5. Demographics of complainants
                                              2.4.5.1. Age

         Age                                                      Complainants

         20-29                                                             5

         30-39                                                            28

         40-49                                                            29

         50-59                                                            19

         Total                                                            81
                                     Others did not have age listed.

                                           2.4.5.2. Gender

         Gender                                                   Complainants
         Female                                                           19
         Male                                                             134
         Total                                                            153

                                             2.4.5.3. Race

         Race                                                     Complainants

         African American                                                 43

         Hispanic                                                          1

         White                                                            37

         Total                                                            81
                                    Others did not have race listed.




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 22
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 23 of 43

2.4.6. Demographics of respondents
                                              2.4.6.1. Age

         Age                                                      Respondents

         <20                                                               1

         20-29                                                            20

         30-39                                                            42

         40-49                                                            38

         50-59                                                            26

         ≥60                                                               2

         Total                                                            129

                                           2.4.6.2. Gender

         Gender                                                   Respondents
         Female                                                           36
         Male                                                             132
         Total                                                            168

                                             2.4.6.3. Race

         Race                                                     Respondents

         African American                                                 98

         Asian American                                                    1

         Hispanic                                                         18

         White                                                            47

         Total                                                            164




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 23
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 24 of 43




                          3. Processing times

                              3.1. Section introduction
3.1.1. Consent Decree ¶402(c)
This section provides summary statistics on complaints received in Q4 2019, covering the elements
required by ¶402(c):

   c. Aggregate data on the processing of misconduct cases; the average and median time from
      the initiation of an investigation to its submission by the investigator to his or her chain of
      command; the average and median time from the submission of the investigation by the
      investigator to a final decision regarding whether to impose charges; the average and median
      time from the decision to impose charges to a final disposition; the average and median time
      from the receipt of the complaint to the initial contact with the complainant; the number of
      investigations returned to the original investigator due to conclusions not being supported
      by the evidence; and the number of investigations returned to the original investigator to
      conduct additional investigation;

3.1.2. Methodology
For the date of the initiation of the investigation, BPD used the date the Department received the complaint
(the date the Department was notified).

For the date when the decision was made to impose charges, the charge date was used. As charges are
only pressed in cases with sustained findings, the dataset for this subsection was limited to cases which
contained at least one allegation with a sustained finding.

For the date of final disposition for a case, the date used is either the date that the respondent accepted
the Disciplinary Review Committee’s recommendation, the date that the Administrative Hearing Board
reached its determination regarding the respondent’s case, or the date that a joint legal settlement
occurred between the respondent and the Department.

        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 24
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 25 of 43

3.1.3. Opportunities for improvement
BPD does not have an IAPro field recording the date of initial contact with the complainant.

BPD does not have an IAPro field recording the date the completed casebook is first submitted for
supervisory review. (The PIB Command finding date is a good proxy but a proxy, nonetheless.)

These two kinds of data are recorded in IAPro as the dates for “tasks,” but would require a manual audit
to extract and convert into analyzable data.

BPD does not have IAPro fields recording whether, when, why, or how often a case is returned by a
supervisor to the investigator. Whenever a case is returned to the investigator by their supervisor, this is
recorded as a “task” in IAPro, but this task may or may not state the reason that the case was returned.


      3.2. Days from notification of the Department to
                   investigation completed
Investigation completed in Q4 2019.

            Processing time                             Days

            Average                                     330.51

            Median                                      351

Note that while LEOBR requires cases to be completed within one year of receipt, the above results include
investigation lengths for criminal cases for which the one year deadline does not officially begin until after
the case is completed in the judicial court system. Therefore, the amount of time between the date that
the Department received the case until the date that the investigation was complete may go beyond one
year in those instances.

    3.3. Days from charges imposed to final disposition
Final disposition date in Q4 2019.

            Processing time                             Days

            Average                                     34.4

            Median                                      0




        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 25
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 26 of 43




              4. Outcomes of investigations

                              4.1. Section introduction
4.1.1. Text of Consent Decree ¶402(d)–(f)
   d. Aggregate data on the outcomes of misconduct investigations, including the number of
      sustained, not sustained, exonerated, and unfounded misconduct complaints; the number
      of sustained allegations resulting in a non-disciplinary outcome the number resulting in
      disciplinary charges;

   e. Aggregate data on the disposition of charges, including the number resulting in written
      reprimands, suspension, demotion, and termination;

   f. Aggregate data on outcomes of misconduct investigations by allegation, broken down by
      race, ethnicity, and gender of the complainant and the officer;

4.1.2. Methodology
Data on allegations is reported with an asterisk (*) when, due to change in the names given to allegations
through the years, several kinds of allegations must be reported at a combined rather than an individual
level.

Data on disciplinary actions taken was consolidated into umbrella categories.

                             4.2. Investigative findings
Finding date (the date that PIB signs-off on a case) in Q4 2019.




        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 26
                  Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 27 of 43

4.2.1. Total Findings

          Finding                                                   Allegations

          Sustained                                                        228

          Not Sustained                                                    356

          Unfounded                                                        298

          Exonerated                                                       110

          Total                                                            992

4.2.2. Findings by nature of allegation
                                        4.2.2.1. Total Allegations
Nature of                                         Not
                             Sustained                   Unfounded Exonerated                         Total
allegation                                     Sustained
Neglect of Duty                    76               112               54                21                263
Conduct Unbecoming a
                                   51                85               72                28                236
Police Officer/Employee
CRB-eligible allegations            4                31              102                27                164

Criminal misconduct                 8                24               18                 5                55
Other serious
                                    5                8                10                 7                30
misconduct
Other allegations                  85                93               42                24                244

                                  4.2.2.2. CRB-eligible Allegations
Nature of                                         Not
                             Sustained                          Unfounded Exonerated                  Total
allegation                                     Sustained
Harassment                         2                 8                38                  8               56

Excessive Force                                      10               33                 10               53
False Arrest or False
                                                     11               26                  9               46
Imprisonment*
Abusive or
                                   2                 2                 5                                   9
Discriminatory Language

       Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 27
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 28 of 43

                            4.2.2.3. Criminal Misconduct Allegations
Nature of                                       Not
                            Sustained                  Unfounded Exonerated                         Total
allegation                                   Sustained
Misdemeanor (other)               2                15                5                 2                 24

Theft Related                     1                2                12                 1                 16
Driving Under the
                                  3                1                                                     4
Influence (DUI)
Felony (other)                                     2                 1                 1                 4

Domestic Violence                 2                1                                                     3

Sexual Misconduct                                  2                                   1                 3

Planting Evidence                                  1                                                     1

                          4.2.2.4. Other Serious Misconduct Allegations
Nature of                                       Not
                            Sustained                  Unfounded Exonerated                         Total
allegation                                   Sustained
False Statement/
                                  3                 6                8                  4                21
Untruthfulness
Failure to Supervise              2                 2                                   2                6

Discriminatory Policing                                              2                  1                3

                                      4.2.2.5. Other Allegations
Nature of                                       Not
                           Sustained                   Unfounded Exonerated                         Total
allegation                                   Sustained
Failure to Operate
                                 35               30                 2                 7                 74
BWC as Required

Failure to Appear in
                                 23               13                 2                 6                 44
Court (FTA)




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 28
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 29 of 43


Improper Search,
Improper Stop, or
                                 3                 4                21                 8                 36
Improper Seizure of
Personal Property*

Inappropriate
Comment and/or                   7                15                 7                 2                 31
Gesture

Domestic Incident                2                 7                                                     9

Insubordination                  2                 4                 1                                   7

Absent Without Leave
                                 1                 1                 1                 1                 4
(AWOL)

Discourtesy                                        2                 2                                   4

Inappropriate
                                 2                 3                 1                                   6
Workplace Conduct

Computer/Email/
                                 1                 2                                                     3
Internet Misuse

Negligent Use/
Handling/Storage of                                1                                                     1
Firearms

Securing/Treatment of
People Being Detained                                                                                    0
or Transported

Abuse of Discretion/
                                                   2                                                     2
Authority

Failure to Attend and
Complete Required                2                 1                                                     3
Training




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 29
                Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 30 of 43


 Secondary
                                  2                                                                       2
 Employment Violation

 Unsafe Operation of
                                                    1                 1                                   2
 Departmental Vehicle

 Failure to Report Use
                                                                      1                                   1
 of Force

 Interference with
 Civilians' Protected
                                                    1                                                     1
 Free Speech/
 Expression
 Interfering with a
 Person's Right to
 Observe or Record                                  1                                                     1
 Law Enforcement
 Activities

 Respondent in Civil
                                                    1                                                     1
 Protective Order

 Failure to Write
                                  2                 1                 1                                   4
 Report

 Lateness for Duty                3                 2                                                     5

 Unnecessary Force                                                    1                                   1

 Workplace
                                                                      1                                   1
 Harassment

 Criminal Association                               1                                                     1


4.2.3. Demographics of Complainant
                                               4.2.3.1. Gender

           Finding                    Female                  Male                  Total
           Sustained                      49                     12                    61


       Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 30
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 31 of 43

         Not Sustained                   82                     77                   159
         Unfounded                      115                    154                   269
         Exonerated                      20                     47                    67
                                   Others did not have gender listed.

                                               4.2.3.2. Race
                             African             Asian
         Finding                                                     White           Total
                            American            American
         Sustained                32                                  11                43

         Not Sustained            90                 0                23               113

         Unfounded                175                2                39               216

         Exonerated               26                 1                19                46
                                    Others did not have race listed.

4.2.4. Demographics of respondent
                                              4.2.4.1. Gender

         Finding                       Female                Male                  Total
         Sustained                       38                    186                   224
         Not Sustained                   58                    274                   332
         Unfounded                       24                    218                   242
         Exonerated                      14                     91                   105


                                               4.2.4.2. Race

                        African  Asian
        Finding                                          Hispanic          White        Total
                       American American
        Sustained           112                2             19              82              215
        Not
                            141                2             38             146              327
        Sustained


      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019    |    pg 31
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 32 of 43


        Unfounded            86                4             27            122               239

        Exonerated           36                2             11              56              105



                               4.3. Case dispositions
4.3.1. Finding date (the date that PIB signs-off on a case) in Q4 2019.Total Case
Dispositions

         Disposition                                                    Cases
         Sustained                                                         144
         Not Sustained                                                     200
         Unfounded                                                         126
         Exonerated                                                        53
         Total                                                             523


4.3.2. Demographics of complainant
                                              4.3.2.1. Gender

         Disposition                   Female                Male                  Total
         Sustained                       25                     13                    38

         Not Sustained                   48                     46                    94

         Unfounded                       60                     52                   112

         Exonerated                      17                     18                    35

                                               4.3.2.2. Race

                             African             Asian
         Finding                                                     White           Total
                            American            American

         Sustained                16                                   8                24

         Not Sustained            44                 2                16                62



      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019    |    pg 32
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 33 of 43


           Unfounded                 57                 1               22                80

           Exonerated                16                 1                8                25


4.3.3. Demographics of respondent
                                                   Gender

           Disposition                    Female               Male                  Total

           Sustained                        23                  145                    168

           Not Sustained                    30                  185                    215

           Unfounded                        12                  110                    122

           Exonerated                       10                   59                     69

                                                       Race

                            African           Asian
        Disposition                                           Hispanic        White            Total
                           American          American

        Sustained               79                 3              13            67              162


        Not Sustained           94                 2              26            90              212


        Unfounded               49                 1              11            60              121


        Exonerated              24                 1              10            34                 69



                            4.4. Sustained Allegations
Charge disposition date in Q4 2019.



        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |    pg 33
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 34 of 43

4.4.1. Total Sustained Allegations

      Allegations                                                               Sustained
      Neglect of Duty                                                                 33
      Conduct Unbecoming a Police Officer/Employee                                    44
      CRB-Eligible allegations                                                         2
      Criminal misconduct                                                              4
      Other misconduct                                                               107
      Total                                                                          190

                                 4.4.1.1. CRB-eligible Allegations

          Allegation                                                 Sustained
          Abusive or Discriminatory Language                               1
          Excessive Force                                                  1
          Total                                                            2

                            4.4.1.2. Criminal Misconduct Allegations

          Allegation                                                 Sustained
          Misdemeanor (other)                                            4
          Total                                                          4

                             4.4.1.3. Other Misconduct Allegations

      Allegation                                                                    Sustained
      Failure to Operate BWC as Required                                                     24
      Failure to Appear in Court (FTA)                                                       22
      Discourtesy                                                                            3
      Inappropriate Comment and/or Gesture                                                   3
      Insubordination                                                                        1
      Absent Without Leave (AWOL)                                                            0
      Inappropriate Workplace Conduct                                                        1




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019    |   pg 34
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 35 of 43


     Interfering with a Person's Right to Observe or Record Law
                                                                                             1
     Enforcement Activities

     Vehicle Pursuit Violation                                                               2
     Other                                                                                   50
     Total                                                                               107


4.4.2. Demographics of Complainant
                                           4.4.2.1. Gender

    Allegation                                       Female                 Male                  Total

    Neglect of Duty                                      10                    3                   13
    Conduct Unbecoming a Police Officer/
                                                         21                    2                   23
    Employee
    Discourtesy                                          3                     1                    4

    Failure to Operate BWC as Required                   10                    2                   12
    Inappropriate Comment and/or
                                                         1                                          1
    Gesture
    Abusive or Discriminatory Language

    Interfering with a Person's Right to
    Observe or Record Law Enforcement
    Activities
    Criminal Misconduct: Misdemeanor
                                                                               2                    2
    (other)

                                             4.4.2.2. Race
                                                       African
  Allegation                                                                   White                Total
                                                      American
  Conduct Unbecoming a Police Officer/
                                                              11                   3                    14
  Employee

  Neglect of Duty                                             1                    2                    3

  Failure to Operate BWC as Required                          6                    1                    7


      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019    |    pg 35
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 36 of 43

  Inappropriate Comment and/or Gesture                      2                                        2

  Abusive or Discriminatory Language                        1                                        1

  Interfering with a Person's Right to
  Observe or Record Law Enforcement                         1                                        1
  Activities
  Criminal Misconduct: Misdemeanor
                                                            2                                        2
  (other)

4.4.3. Demographics of respondent
                                           4.4.3.1. Gender

   Allegation                                                Female              Male            Total
   Neglect of Duty                                                3                11              14
   Conduct Unbecoming a Police Officer/Employee                   6                28              34
   Failure to Operate BWC as Required                             1                18              19
   Failure to Appear in Court (FTA)                               1                21              22
   Discourtesy                                                                      2               2
   Inappropriate Comment and/or Gesture                           1                 4               5
   Criminal Misconduct: Misdemeanor (other)                       3                 3               6
   Insubordination                                                1                 1               2
   Absent Without Leave (AWOL)
   Abusive or Discriminatory Language                                               1               1
   Inappropriate Workplace Conduct                                                  1               1

   Interfering with a Person's Right to Observe or
                                                                                    1               1
   Record Law Enforcement Activities

   Vehicle Pursuit Violation                                                        2               2




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 36
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 37 of 43

                                               4.4.3.2. Race
                                          African  Asian
  Allegation                                               Hispanic                      White            Total
                                         American American
  Neglect of Duty                            8                 1                               5               14
  Conduct Unbecoming a Police
                                               14                             4                15              33
  Officer/Employee
  Failure to Operate BWC as
                                               14                                              8               22
  Required
  Failure to Appear in Court (FTA)             11              2              2                7               15
  Discourtesy                                                                                  2               2
  Inappropriate Comment and/or
                                               1                                               4               5
  Gesture
  Insubordination                              1                              0                                1
  Criminal Misconduct:
                                               4                                               1               5
  Misdemeanor (other)
  Absent Without Leave (AWOL)                                                                  1               0
  Abusive or Discriminatory
                                                                                               1               1
  Language
  Inappropriate Workplace
                                                                                               1               1
  Conduct
  Interfering with a Person's
  Right to Observe or Record Law               1                                                               1
  Enforcement Activities
  Vehicle Pursuit Violation                                                   2                                2


                              4.5. Disciplinary actions
Action taken date in Q4 2019.

4.5.1. Total Disciplinary Actions

     Disciplinary action                                                  Actions taken
     Simple Letter of Reprimand                                                 30
     Middle Letter of Reprimand                                                 23
     Restitution                                                                14
     Loss of Leave                                                              12

        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019       |   pg 37
               Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 38 of 43

    Suspension                                                                  16
    Guiance and non-Punitive Counseling                                          5
    Training                                                                     5
    Severe Letter of Reprimand                                                   6
    Retired                                                                      3
    Fine                                                                         1
    Resigned in Lieu of Termination                                              2
    Termination                                                                  1
    Total                                                                       118

4.5.2. Demographics of complainant
                                                 Gender

   Disciplinary action                                Female                  Male               Total
   Simple Letter of Reprimand                            5                     1                   6
   Middle Letter of Reprimand                            5                     2                   7
   Suspension                                            4                     3                   7
   Training                                              2                     1                   3
   Severe Letter of Reprimand                            1                     3                   4
   Loss of Leave                                         3                     1                   4
   Non-Punitive Counseling                               0                     1                   1
   Retired                                               1                     1                   2
   Restitution                                                                 1                   1

                                                  Race
                                                      African
   Disciplinary action                                                        White              Total
                                                     American
   Simple Letter of Reprimand                            5                       1                  6
   Training                                              3                                          3
   Middle Letter of Reprimand                            3                       1                  4
   Suspension                                            4                       2                  6
   Severe Letter of Reprimand                            2                       2                  4
   Loss of Leave                                         1                       1                  2
   Non-Punitive Counseling                                                       2                  0




      Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 38
                Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 39 of 43

4.5.3. Demographics of respondent
                                                  Gender

  Disciplinary action                                   Female                  Male                  Total
  Simple Letter of Reprimand                               3                     27                     30
  Middle Letter of Reprimand                               2                     21                     23
  Restitution                                                                    14                     14
  Loss of Leave                                                                  12                     12
  Suspension                                                3                    13                     16
  Non-Punitive Counseling                                                        4                      4
  Training                                                                       5                      5
  Severe Letter of Reprimand                                2                    4                      6
  Retired                                                   1                    3                      14
  Fine                                                      1                    2                      3
  Guidance and Counseling                                                        1                      1
  Resigned in Lieu of Termination                                                2                      2
  Termination                                               1                                           1

                                                   Race
                                       African  Asian
 Disciplinary action                                                   Hispanic         White            Total
                                      American American
 Simple Letter of Reprimand               15      1                         2             12                  30
 Middle Letter of Reprimand               15                                1             7                   23
 Restitution                              8                                 1             4                   13
 Loss of Leave                            9                                               3                   12
 Suspension                               7                                 2             7                   16
 Non-Punitive Counseling                  3                                 2             1                   6
 Training                                 3                                 1             1                   5
 Severe Letter of Reprimand               3                                 1             2                   5
 Retired                                  1                                               2                   3
 Fine                                     1                                                                   1
 Guidance and Counseling                                                                      1               1
 Resigned in Lieu of Termination




       Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019       |   pg 39
                Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 40 of 43




 5. Respondents with numerous complaints

                             5.1. Section introduction
5.1.1. Consent Decree ¶402(g)–(h)
This section provides summary statistics on complaints received in Q4 2019, covering the elements
required by ¶402(g)–(h):

  g. Aggregate data on officers with persistent or serious misconduct problems, including the
     number of officers who have been the subject of more than two completed misconduct
     investigations involving serious misconduct allegations in the previous 12 months; the
     number of officers who have had more than one sustained allegation of serious misconduct
     in the previous 12 months, including the number of sustained allegations and the number of
     criminal prosecutions of officers, broken down by criminal charge;

  h. Aggregate data on officers who have been the subject, in the previous 12 months, of more
     than 2 complaints of the following categories, regardless of the outcome of those complaint
     investigations:

     i. Allegations of biased policing, including allegations that an officer conducted an
        investigatory stop or arrest based on an individual’s Demographic Category or used a slur
        based on an individual’s Demographic Category;

     ii. Allegations of excessive force; allegations of unlawful stops, searches and arrests, including
         allegations of improper Strip Searches;

     iii. Allegations of interference with constitutionally protected expression; and

     iv. Allegations of criminal misconduct, broken down by allegation.



       Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 40
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 41 of 43

5.1.2. Methodology
For the purposes of this section, “the past 12 months” was interpreted inclusively of Q4 2019 (i.e., to
include all of calendar year 2019).

A case was counted as a serious misconduct case if any of the underlying allegations of the case fell under
serious misconduct.

        5.2. Serious misconduct cases and allegations
Finding date in CY 2019.

5.2.1. Respondents with three or more completed investigations

            Completed cases                                                    Respondents
            Total with three or more completed cases                                0


5.2.2. Respondents with two or more sustained allegations

            Sustained allegations                                              Respondents
            Total with two or more sustained allegations                            11


                       5.3. Biased policing allegations
Received date in CY 2019.

            Received allegations                                              Respondents
            Total with three or more received allegations                               0


    5.4. Excessive force and unlawful stops, searches,
                  and arrests allegations
Received date in CY 2019.

              Received allegations                                         Respondents
              Total with three or more received allegations                        16




        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 41
                 Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 42 of 43

    5.5. Interference with constitutionally protected
                  expression allegations
Received date in CY 2019.

              Received allegations                                        Respondents
              Total with three or more received allegations                        0


                   5.6. Criminal misconduct allegations
Received date in CY 2019.

5.6.1. Respondents with three or more received allegations

          Received allegations                                                   Respondents
          Total with three or more received allegations                                 0


5.6.2. Total received allegations

           Received allegations                                      Allegations
           Misdemeanor (other)                                              82
           Theft Related                                                    47
           Felony (other)                                                   26
           Domestic Violence                                                12
           Sexual Misconduct                                                10
           Driving Under the Influence (DUI)                                 6
           Planting Evidence                                                 6
           Total                                                            189




        Baltimore Police Department Report on Misconduct Investigations, Fourth Quarter 2019   |   pg 42
Case 1:17-cv-00099-JKB Document 359-1 Filed 11/23/20 Page 43 of 43
